ON MOTION NOE EEHEAEING.
Biggs, J.
It is asserted in the motion for rehearing that contributory negligence can not be predicated as a matter of law on the conduct of an infant; that this principle has been declared in Burger v. Railroad, 112 Mo. 238, and Spillane v. Railroad, 111 Mo. 555, and that on this point our opinion is opposed to the decisions in those cases. ...
In administering civil remedies the courts have found it difficult, if not impossible, to determine at what time an infant may be regarded as within the age of a possible discretion. Proceeding according to the principles of the criminal law, some of the courts hold that contributory negligence can not be imputed to a child under seven years of age, while others decide that the facts may be such as to warrant the submission of the questiont o the jury, “unless the child is of such tender years that the court may safely decide the fact.” The language of the supreme court in the' Spillane and Burger cases would indicate that the latter is the rule in this state. In Spillane’s case it was said: “No arbitrary rule can be established fixing the age at which a child, without legal capacity for other purposes, may be declared wholly capable or incapable of understanding and avoiding the dangers to be encountered upon railway tracks. It is a question of capacity in each case.” The rule was reasserted in the Burger case. *10In the Spillane case the child was eight years old, and in the Bivrger case he was nine years old. At common law an infant between the ages of seven and fourteen years may be held for the commission of a crime, but the presumption is that he is incapable of harboring a criminal intent and it devolves on the prosecution to rebut the presumption. The same principle obtains in civil actions. The presumption there is that an infant under the age of fourteen years is prima facie incapable of exercising sufficient judgment so as to be chargeable with contributory negligence, and whether the evidence in a particular case is sufficient to rebut the presumption is always a question of fact for the jury, and not of law for the court. This is all that the Spillane and Burger cases decide. In both cases the boys were under fourteen years of age.
At common law an infant of fourteen years, or over, is for some purposes sui juris. He is presumed to have sufficient discretion and judgment to choose his own guardian, and he may contract a valid marriage. In criminal matters he is presumed to have sufficient mind and understanding to form or harbor a criminal intent. So, in civil cases, the presumption must be that his responsibility for his negligence commences at that age. The respondent argues that such a presumption can not be indulged until he reaches his majority. This argument is answered by the supreme court of Pennsylvania in the case of Nagle v. Railroad, 88 Pa. St. 35. It was there said: “The law fixes no arbitrary period when the immunity of childhood ceases and the responsibilities of life begin. For some purposes majority is the rule. It is not so here. It would be irrational to hold that a man was responsible for his negligence at twenty-one years of age, and not responsible a day or a week prior thereto. At what age, then, must an infant’s responsibility for negligence be *11presumed to commence? This question can not be answered by referring it to a jury. That would furnish us with no rule whatever. It would give us a mere shifting standard, affected by the sympathies or prejudices of the jury in each particular case. One jury would fix the period of responsibility at fourteen, another at twenty or twenty-one. This is not a question of fact for the jury. It is a question of law for the court. Nor is its solution difficult. The rights, duties, and responsibilities of infants are clearly defined by the text-writers, as well as by numerous decisions. Upon so plain a question it is sufficient to refer to Sharswood’s Blackstone, volume 1, page 435, 464; Id. IV., p. 20, where we learn that fourteen is the age of discretion in males and twelve in females; that at fourteen an infant may choose a guardian and contract a lawful marriage.- His responsibility to the criminal law is equally well settled. Under seven years of age an infant can not be guilty of felony, for then a felonious discretion is almost an impossibility in nature; but at eight years old he may be guilty of felony. Dalt. Just., chap. 147. Between the ages of seven and fourteen, though an infant shall be prima facie adjudged to be doli incapax, yet if it appear to the court and jury that he was doli capax, and could discern between good and evil, he may be convicted and suffer death. After fourteen am infant is Responsible for his crimes to the same extent as an adult. * * * It, therefore, requires no strain to hold that at fourteen an infant is presumed to have sufficient capacity and understanding to be sensible- of danger, and to have the power to avoid it. And this presumption ought to stand until it is overthrown by clear proof of the absence of such discretion and intelligence as is usual with infants of fourteen years of age.” To the same effect is the case *12of Stone v. Railroad, decided by the New York court of appeals and reported in 28 Am. Law Reg. 547.
Now, in the present case, it is admitted that the deceased was in his seventeenth year, and possessed unusual intelligence for a youth of his age. Therefore, his conduct must be measured or judged by the standard of an average prudent man, and, as all of the evidence showed that his conduct was in the circumstances inconsistent with the exercise of ordinary care, it became our duty to decide, as a matter of law, that he was guilty of contributory negligence.
Judge Bond does not concur in the last paragraph.
The motion for rehearing will be denied.